DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/09/21, for application number 16/164,655 has been received and entered into record.  Claims 1, 4, 5, 10, 13, and 14 have been amended, and Claim 9 has been newly cancelled.  Therefore, Claims 1, 4-8, 10, and 13-18 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Amichai Kotev (Reg. No. 57,668) on 03/30/21.
The application has been amended as follows: 
Listing of Claims:

1. (Currently Amended)	A communication device comprising one communication port called reception port and another communication port called forward port, one of the communication ports being set as a master port, each communication port being associated with a respective clock, the communication device being further configured for:

synchronizing the respective clocks based on the computed offset; 
wherein the communication device is further configured for computing a residence time as the amount of time elapsed between reception of a message at the reception port and forward of this message at the forward port, the residence time being equal to:
TS-egress – TSingress + clockOffsetinitial
when the respective clocks are cadenced by the same oscillator, and the residence time being equal to:
TSegress – TSingress + clockOffsetdiscipline – offsetAdjustmentdiscipline
when the respective clocks are each cadenced by a respective independent oscillator,
where:
TSingress is an ingress timestamp at reception time;
TSegress is an egress timestamp at forward time; and
clockOffsetinitial is the clock offset at start-up between the clocks associated with the reception port and the forward port;
clockOffsetdiscipline is the clock offset at a processing time between the clocks associated with the reception port and the forward port; and
offsetAdjustmentdiscipline is the clock adjustment applied to the clocks associated with the reception port and the forward port at the processing time,
wherein the processing time is a time of a last application of a process applied between the master port and the other communication ports during runtime of the communication device for maintaining the synchronization of the clocks associated with the communication ports, the process taking into account the computed offset.

2-3. (Canceled)


adjusting the clock associated with the master port with the Grand Master clock of a system comprising the communication device;
applying a same adjustment to all the other clocks associated with the other communication ports.

5. (Previously Presented) The communication device of claim 1, wherein the respective clocks are each cadenced by a respective independent oscillator and wherein the communication device is further configured for applying a process between the master port and the other communication ports during runtime of the communication device for maintaining the synchronization of the clocks associated with the communication ports, the process taking into account the computed offset.

6. (Previously Presented) The communication device of claim 5, wherein the process comprises:
computing a clock adjustment to apply to the respective clocks based on the computed offset;
adjusting the respective clocks with the computed clock adjustment.

7. (Previously Presented) The communication device of claim 5, wherein the process comprises:
upon PPS interrupt, computing a clock adjustment to apply to the respective clocks based on a timestamp associated with the PPS interrupt;
adjusting the respective clocks with the computed clock adjustment.

8. (Previously Presented) The communication device of claim 5, wherein the communication device is further configured for launching a process running a PTP stack for synchronizing clock associated with the master port with the Grand Master clock of a system comprising the communication device.	

9. (Canceled)	

10. (Currently Amended)	A method for internal synchronization of a communication device comprising one communication port called reception port and another communication port called forward port, one of the communication ports being set as a master port, each communication port being associated with a respective clock, the method comprising the following steps:
computing an offset existing between the respective clocks associated with the communication ports; and
synchronizing the respective clocks based on the computed offset; 
wherein the method further comprises computing a residence time as the amount of time elapsed between reception of a message at the reception port and forward of this message at the forward port,
the residence time being equal to:
TSegress – TSingress + clockOffsetinitial 
when the respective clocks are cadenced by the same oscillator,
and the residence time being equal to:
TSegress – TSingress + clockOffsetdiscipline – offsetAdjustmentdiscipline 
when the respective clocks are each cadenced by a respective independent oscillator;
where:
TSingress is an ingress timestamp at reception time;
TSegress is an egress timestamp at forward time; and
clockOffsetinitial is the clock offset at start-up between the clocks associated with the reception port and the forward port;
clockOffsetdiscipline is the clock offset at a processing time between the clocks associated with the reception port and the forward port; and
discipline is the clock adjustment applied to the clocks associated with the reception port and the forward port at the processing time,
wherein the processing time is a time of a last application of a process applied between the master port and the other communication ports during runtime of the communication device for maintaining the synchronization of the clocks associated with the communication ports, the process taking into account the computed offset.

11-12. (Canceled)	

13. (Previously Presented) The method of claim 10, wherein the respective clocks are cadenced by the same oscillator, the method comprising the following steps at start-up:
adjusting the clock associated with the master port with the Grand Master clock of a system comprising the communication device;
applying a same adjustment to all the other clocks associated with the other communication ports.

14. (Previously Presented) The method of claim 10, wherein the respective clocks are each cadenced by a respective independent oscillator, the method further comprising applying a process between the master port and the other communication ports during runtime of the communication device for maintaining the synchronization of the clocks associated with the communication ports, the process taking into account the computed offset.

15. (Previously Presented) The method of claim 14, wherein the process comprises:
computing a clock adjustment to apply to the respective clocks based on the computed offset;
adjusting the respective clocks with the computed clock adjustment.

16. (Previously Presented) The method of claim 14, wherein the process comprises:

adjusting the respective clocks with the computed clock adjustment.

17. (Previously Presented) The method of claim 14, further comprising launching a  process running a PTP stack for synchronizing clock associated with the master port with the Grand Master clock of a system comprising the communication device.

18. (Original)	A cascaded network comprising at least two communication devices according to claim 1.

Allowable Subject Matter
Claims 1, 4-8, 10, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eidson, US Pat. Appln. Pub. No. 2002/0186716, discloses a communication device comprising one communication port called reception port and another communication port called forward port, one of the communication ports being set as a master port, each communication port being associated with a respective clock, the communication device being further configured for: synchronizing the respective clocks based on a Pulse Per Second (PPS) signal synchronized with the clock of the master port, the PPS signal being sent to the forward port, wherein upon detecting a PPS interrupt at the forward port, a timestamp is generate at the forward port.  
Kindred et al., US Pat. Appln. Pub. No. 2014/0143582, discloses computing an offset between the respective clocks associated with the reception and forward ports; wherein the 
However, neither Eidson nor Kindred, individually nor in combination, explicitly teach synchronizing the respective clocks based on the computed offset; wherein the communication device is further configured for computing a residence time as the amount of time elapsed between reception of a message at the reception port and forward of this message at the forward port, the residence time being equal to: TS-egress – TSingress + clockOffsetinitial
when the respective clocks are cadenced by the same oscillator, and the residence time being equal to: TSegress – TSingress + clockOffsetdiscipline – offsetAdjustmentdiscipline
when the respective clocks are each cadenced by a respective independent oscillator,
where: TSingress is an ingress timestamp at reception time; TSegress is an egress timestamp at forward time; and clockOffsetinitial is the clock offset at start-up between the clocks associated with the reception port and the forward port; clockOffsetdiscipline is the clock offset at a processing time between the clocks associated with the reception port and the forward port; and offsetAdjustmentdiscipline is the clock adjustment applied to the clocks associated with the reception port and the forward port at the processing time, wherein the processing time is a time of a last application of a process applied between the master port and the other communication ports during runtime of the communication device for maintaining the synchronization of the clocks associated with the communication ports, the process taking into account the computed offset, in combination with the remaining limitations as required by Claim 1.
Claim 10 repeats the same limitations as recited in Claim 1, and thus is allowed accordingly. 
Claims 4-8 and 13-18 depend on Claims 1 and 10, respectively, and thus are allowed accordingly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Paul Yen/Primary Examiner, Art Unit 2186